Citation Nr: 9935082	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  98-05 443A	)	DATE
	)
	)

THE ISSUE

Whether an October 1988 decision by the Board of Veterans' 
Appeals (Board), which denied an increased rating for 
paranoid schizophrenic reaction, should be revised or 
reversed on the grounds of clear and unmistakable error 
(C&UE).


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


APPEARANCE AT ORAL ARGUMENT

Movant and her service organization representative


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1947 to July 1950.

2.  The movant is not a proper claimant to seek revision or 
reversal, on the grounds of C&UE, of the October 1988 Board 
decision. 


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on C&UE have not been met, the motion must be 
dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1401(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review to determine whether C&UE exists in a final Board 
decision may be initiated by the Board, on its own motion, 
or by a party to that decision, as the term "party" is 
defined in 38 C.F.R. § 20.1401(b).  In accordance with 38 
C.F.R. § 20.1401(b), the term 'party', in pertinent part, 
means any party to the proceeding before the Board that 
resulted in the final Board decision which is the subject of 
the related C&UE motion.  The movant was not a party to the 
Board's October 1988 decision (which merely denied the 
veteran's claim for an increased rating).  Hence, she is not 
a proper claimant to seek revision or reversal, on the 
grounds of C&UE, of the October 1988 Board decision.  
Inasmuch, then, as her motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1401(b), the motion 
is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (1999) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (1999).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.



